Citation Nr: 0207972	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed seizures.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO.  

In September 1999, the Board remanded the case for additional 
development of the record.  

In April 2002, the Board requested an opinion from a 
specialist in the Veterans Health Administration (VHA).  In 
May 2002, the opinion was received.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is shown as likely as not to suffer 
from a separately ratable disability manifested by seizures 
that had their clinical onset during his period of active 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by seizures is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that he complained of having dizziness, blackouts and 
periods of unconsciousness during service.  He was found to 
have anxiety reaction and hyperventilation syndrome.  His 
service medical records also show that there was a "normal 
awake and sleep EEG."  The report of a skull x-ray study was 
normal, and the report of a brain scan was normal.  

A psychiatric record dated in June 1970 reveals that the 
veteran's anxiety reaction was not sufficient to merit a 
medical discharge but that if he failed to function under a 
profile, separation for a personality pattern disturbance 
with dependent and inadequate features would be considered.  
The veteran was given a physical profile restricting his duty 
assignments in July 1970.  

The report of his separation examination dated in August 1970 
shows that the veteran was diagnosed as having 
hyperventilation syndrome in June 1970 while serving in 
Japan, and that it was treated unsuccessfully.  He was also 
diagnosed as having anxiety reaction, subacute.  

The medical evidence following service includes reports dated 
in February 1976.  The evidence shows that the veteran 
reported having "attacks" of nausea and vomiting and that 
he passed out.  The veteran reported that he had been 
experiencing these attacks since December 1975 and had 
manifested similar attacks in 1970.  The diagnoses were those 
of possible seizure disorder, and muscle contraction 
headaches.  

A neurological note dated in February 1986 shows that the 
veteran complained of having blackouts, dizziness and was 
what described as altered behavior.  The examiner assessed 
spells, "probably complex partial seizures."  An April 1986 
clinical record shows that the veteran reported having 
trembling and blackout spells again.  

An April 1994 neuropsychiatric evaluation report shows that 
the veteran was diagnosed as having a seizure disorder.  

The hospital records from February 1995 to July 1998 show 
that the veteran was treated for several instances of a 
seizure.  

The treatment notes dated in May 1997 indicate that the 
veteran's psychiatrist reviewed some of the veteran's service 
medical records and determined that he was essentially 
suffering from a ventilation syndrome in service.  

A May 1998 letter from another private physician states that 
the veteran manifested a seizure while in that physician's 
office in August 1989.  

A copy of a prescription form, dated in September 1998, 
contains the following:  "The above patient has seizures 
that are service related."  The initials on the signatory 
line are partially illegible, but appear to correspond to one 
of the physician's names printed on the prescription form.  

The veteran was afforded a VA examination in February 2000.  
The examiner found, after a review of the veteran's oral 
history, claims file and thorough examination of the veteran, 
that there was a substantial gap between his separation from 
service and his neurological treatment.  The impression was 
that the veteran's seizures that occurred in the military 
were seizures secondary to hyperventilation, which was part 
of a generalized anxiety disorder as diagnosed in 1970.  

A clinical record dated in April 2000 shows an impression of 
uncontrolled idiopathic seizure disorder.  

An April 2000 report of a head CT revealed an unremarkable 
examination without evidence of acute intracranial event.  A 
May 2000 MRI report of the brain also shows unremarkable 
findings other than pansinusitis.  

An EEG report of the same date found no epileptiform 
discharges, although the veteran experienced four episodes, 
where he moaned with head, leg and arm movements.  The 
examiner noted that midway through these episodes, purposeful 
reaching for the nurses call button would occur.  The 
conclusion was that the behavioral and EEG findings indicated 
that these episodes were most likely non-epileptic events.  

As noted, in April 2002, the Board requested a VHA 
specialist's opinion.  The VHA neurologist was asked to 
review the record and provide answers to the following 
questions:

(1)  Identify the most likely diagnosis 
or diagnoses of the veteran's episodes, 
including whether it is as likely as not 
that he currently suffers from an organic 
seizure disability.

(2)  If so, state whether it is as likely 
as not that the current organic seizure 
disability was due to disease or injury 
that incurred in or aggravated by his 
active service.

The Board noted that a discussion of the facts and medical 
principles involved would be of considerable assistance to 
the Board.  

In May 2002, the Board received the VHA opinion.  The VHA 
neurologist noted that she had reviewed the veteran's 
administrative record in detail.  In response to the first 
question, she stated, "According to the information in the 
patient's record, it [was] most likely that this patient 
[did] not have Seizure disorder.  However, there [was] no 
clinical diagnostic test that [could] rule it out with 100% 
degree of certainty."  To the second question, she 
responded, "Not applicable.  See answer to question #1."  

The likely diagnosis was not provided, and no discussion of 
the facts or medical principles were included.  

In response to the VHA opinion, the veteran's representative 
submitted a report from a private neurologist.  It was noted 
that the veteran's seizure disorder was certainly made more 
difficult by some psychological issues; however, the 
neurologist opined that there was no doubt that he had a 
seizure disorder.  

Regarding the VHA opinion, the private neurologist stated, in 
essence, that the only explanation was that the VHA 
specialist did not have all of the information available to 
him.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

There are conflicting medical opinions in this case regarding 
the nature of the veteran's claimed seizures.  Whether actual 
seizures or some other type of episode, these events are 
shown by the evidence to have started in service.  

Indeed, the February 2000 VA examiner attributed the 
veteran's in-service "seizures" to hyperventilation which 
was part of his service-connected generalized anxiety 
disorder.  

Although the VHA expert found that it was likely that the 
veteran was not suffering from an actual seizure disorder, 
she acknowledged that there was no way to rule it out with 
100 percent certainty.  Further, the VHA expert did not offer 
an opinion regarding the nature of the veteran's episodes and 
whether they were related to the episodes in service.  

In light of the opinions of record, the Board finds that the 
evidence serves to show that the veteran as likely as not has 
a separately ratable disability manifested by idiopathic 
seizures which had its onset in service.  

By extending the benefit of the doubt to the veteran in this 
case, the Board finds that service connection for idiopathic 
seizures is warranted.  




VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  In light of the favorable action 
taken hereinbelow, the Board finds that no further 
development pursuant to VCAA is required.  



ORDER

Service connection for a disability manifested by idiopathic 
seizures is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

